Citation Nr: 0710048	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-31 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back disability.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a groin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which found that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's claims of entitlement to service connection for 
back and groin disability.

The issue of entitlement to service connection for the 
residuals of a back strain is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated August 1972, the RO denied service 
connection for a back disability, a genitourinary condition, 
and a right testicle mass.  The veteran did not timely 
perfect an appeal of this decision, and it therefore became 
final.

2.  The evidence received since the unappealed August 1972 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a back disability.

3.  The evidence received since the unappealed August 1972 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a groin disability.




CONCLUSION OF LAW

1.  The August 1972 decision of the RO, which denied service 
connection for back disability, a genitourinary condition, 
and a right testicle mass, is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  The evidence received since the August 1972 RO decision, 
which denied service connection for a back disability, is not 
new and material and the claim for service connection for a 
back disability is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006). 

3.  The evidence received since the August 1972 RO decision, 
which denied service connection for a genitourinary condition 
and a right testicle mass, is not new and material and the 
claim for service connection for a groin disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated in January 2004.  The 
originating agency asked the veteran to submit any pertinent 
evidence in his possession, and specifically informed him of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's private treatment records.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying the veteran's application to reopen 
his claims of entitlement to service connection for groin and 
back disability, no additional disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board also points out that the veteran was sent a letter 
explaining Dingess in March 2006.  For the above reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's private treatment records.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss in detail the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's claims of entitlement to service connection 
were originally denied by an August 1972 rating decision.  
That decision was based primarily on the report of the 
veteran's June 1972 VA examination, which noted no back 
disability, and no chronic residuals of the gonorrhea and 
prostatitis the veteran had in service; and overall, no 
significant organic residuals of any of the conditions 
claimed by the veteran.  The veteran did not appeal this 
decision within one year of its promulgation, and it is 
therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103 (2006).

Since this rating decision is final, the veteran's current 
claims of service connection for a back and a groin 
disability may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a back disability.  The Board notes 
that the veteran was previously denied service connection for 
this disability, not because there was no evidence that the 
veteran incurred a low back strain in service, but because 
there was no evidence that the veteran, at the time of the 
previous RO decision, had a back disability.

The recently received private treatment records show the 
veteran has been seen for complaints of trouble with low back 
pain.  The veteran's X-rays of his low back are normal, and 
the veteran has been diagnosed with lower back pain.  No 
underlying back disability was identified.  Pain is not 
analogous to disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking 
service connection for a neck disability and an increased 
rating for a low back disability.  On the issue of service 
connection, the Court held that pain alone without a 
diagnosed or identifiable underlying malady or condition did 
not constitute a disability for which service connection may 
be granted.  Subsequently, the Federal Circuit dismissed the 
issue of service connection stating it was precluded from 
reviewing the factual determinations of the Board or the 
Court.)  As the veteran was previously denied service 
connection for a back disability because there was no finding 
of a current back disability, and that remains the case, the 
evidence does not create a reasonable possibility of 
substantiating the claim.

Again taking into account all relevant evidence, the Board 
finds that no new and material evidence has been submitted 
sufficient to reopen the veteran's claim for service 
connection for a groin disability.  The veteran was 
previously denied service connection for this disability, as 
noted above, because there was no evidence of record which 
indicated that the veteran had any groin disability, to 
include any chronic residuals of the gonorrhea and 
prostatitis he had in service.

The recently submitted evidence does not include credible 
evidence of any groin disability.  The only recent evidence 
which discusses the veteran's genitourinary system notes it 
to be normal.  As no new evidence has been submitted which 
addresses the issue of a groin disability, the Board finds 
that it does not create a reasonable possibility of 
substantiating the claim.  Therefore, the veteran's 
application to reopen his claim of entitlement to service 
connection for a groin disability is denied.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a back disability is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a groin disability is denied.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


